DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/22 has been entered.
Claim Status
3.  The amendment, filed 07/15/22, has been entered. Claims 109-138 are pending and under examination. Claims 1-108 are cancelled. Claims 109 and 125 are amended.

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 07/15/22 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 04/15/22:
The rejection of claims 109-138 under 35 U.S.C. 102(a)(1) as anticipated by Henn et al. 2014 (US 2014/0199281), found on page 3 at paragraph 7, is withdrawn in light of Applicant’s amendments thereto.

New Rejection: Claim Rejections – 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.  Claims 109-138 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As amended, claim 109 and claim 125 each recites “A pharmaceutical composition comprising a purified bacterial mixture consisting of 7 to 20 or more bacterial strains, wherein the purified bacterial mixture comprises bacterial strains comprising 16S rDNA sequences ...”; which is indefinite because it is unclear what is included and what is excluded from the claims based on the mixed use of the transitional phrases “consisting of” and “comprising”.  For example, the transitional term "comprising", is inclusive or open-ended and does not exclude additional, unrecited elements or method steps; see, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  The transitional phrase "consisting of" excludes any element, step, or ingredient not specified in the claim; see, e.g., In re Gray, 53 F.2d 520, 11 USPQ 255 (CCPA 1931); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948).  However, when the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, it limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (MPEP 2111.03).  Therefore, it appears that Applicant is trying to restrict the composition to between 7 and 20 bacterial strains (e.g. see newly amended “consisting of” used in a clause); however, Applicant subsequently added “...wherein the purified bacterial mixture comprises bacterial strains which introduces ambiguity of scope with regards to whether or not the purified bacterial mixture is so limited. 
Accordingly, clarification is required to ascertain the metes and bounds of these newly amended claims.
	
New Rejection: Claim Rejections – 35 USC § 112
8. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9. Claims 109-138 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly amended claims encompass compositions restricted to between 7 and 20 bacterial strains.   However, the specification does not describe this subgenus of compositions and therefore these newly added claims constitute new matter.  
Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”). Applicant pointed to Page 16, lines 6-9; and original claim 56.  For example, from page 16:

    PNG
    media_image1.png
    146
    733
    media_image1.png
    Greyscale

And original claim 56:

    PNG
    media_image2.png
    134
    684
    media_image2.png
    Greyscale

However, a careful review of these paragraphs does not support that compositions restricted to between 7 and 20 bacterial strains were clearly envisioned at the time of filing.  In other words, “at least 7” and “at least 20”, do not, either individually or combined, yield compositions having no less than 7 and/or no more than 20 strains, especially in light of the additional options above of “at least 3” and “at least 20” which are both outside of the now claimed restricted range.  
Therefore, it is the Office’s position that the newly added limitation in the claims constitute new matter.

Conclusion
10. No claims are allowed.

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
August 2, 2022